 

Exhibit 10.41

 



AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

FOR

ALAN D. GAINES

 

This Amendment to Executive Employment Agreement (“Agreement”) is entered into
by and between Alan D. Gaines. (“Employee”) and Richfield Oil & Gas Company
(“Richfield”), for and on behalf of itself, its subsidiaries, and its affiliated
companies (collectively, “Employer”), effective as of January 15, 2014 (the
“Effective Date”) and amendments the Executive Employment Agreement between the
parties entered on May 6, 2013.

 

AMENDMENT

 

The following paragraph in the May 6, 2013 Agreement is hereby deleted:

 

“6. Grant of Stock Option: Concurrently with the execution of this Agreement,
the Company shall grant a stock option (“Stock Option”) to the Executive,
exercisable to purchase up to an aggregate of 3,500,000 shares of the Company’s
common stock, par value $0.001. The Stock Option shall be exercisable at an
exercise price of $1.00 per share for a period of seven (7) years and shall be
subject to a vesting schedule as set forth therein. The Form of Stock Option is
attached hereto as Exhibit B.”

 

The following paragraph replaces the above deleted paragraph:

 

“Grant of Restricted Stock:  By this amendment all Stock Options granted to
Executive are hereby canceled. The Company shall grant to Executive 9.9% of the
outstanding shares of the Company common stock which shall be be restricted. The
total restricted common shares to be issued upon the signing of this agreement
are 4,908,532 shares. The shares shall be issued with a legend in the following
form:

 

“The securities represented by this Certificate have not been registered under
the Securities Act of 1933 (the “Act”) and are “restricted securities” as that
term is defined in Rule 144 under the Act. The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Issuer.””



         

The Parties hereby reaffirm all other terms and conditions contained in the
January 1, 2012 Employment Agreement. 

 

1

 

 



IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals as of the date indicated and effective as of the Effective
Date.

 

Richfield Oil & Gas Company

 

By:   /s/ Michael A Cederstom   Date: 1-30-2014   Michael A Cederstrom Corporate
Secretary       EXECUTIVE                 By:  /s/ Alan D Gaines   Date:  
1-30-2014   Alan D Gains      

  



2



 

 